Citation Nr: 1617734	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-04 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1969 to April 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a timely notice of disagreement in May 2009.  The RO issued a statement of the case (SOC) in January 2010.  The Veteran subsequently perfected his appeal with a VA Form 9 in January 2010.  In May 2013, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The Board remanded this case for further development in March 2014.  The issues remanded by the Board were: entitlement to service connection for chronic diarrhea, to include as secondary to a service-connected disability, entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability, and entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.

In an August 2014 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for chronic diarrhea, and erectile dysfunction, hence as these issues were granted in full, these issues are no longer before the Board.

In the March 2014 Board remand, the RO was to obtain outstanding treatment records, and a VA medical opinion.  Outstanding treatment records were obtained, and a VA opinion was obtained, however additional development is needed. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2015).  
Undertaking additional development prior to readjudicating the Veteran's claim is the only way to ensure that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).      

A March 2009 private treatment record shows that the Veteran was noted as having significant morbid obesity and as a result he was on a continuous positive airway pressure (CPAP) machine for obstructive sleep apnea.  In a February 2012 private treatment record, a private physician opined that the Veteran's sleep apnea was at least as likely as not caused by his military service. 

In May 2013 the Veteran submitted a statement from his mother in which she reported that over the years, after his return from Vietnam, she detected obvious problems with the Veteran's breathing as he would try to sleep. At the May 2013 Board hearing the Veteran testified that in-service fellow service men told him that he was snoring in the middle of the night and gasping for air. The Veteran also asserted that he believed there was some connection to the medications he was taking. 

In the March 2014 remand, the Board found that the February 2012 private opinion was not sufficient to grant service connection as it provided no rationale.  However, it was noted that the Veteran's reports of in-service sleep difficulty, sleep difficulties since service, and evidence of a possible relationship between his sleep apnea and medications meet the low threshold for an examination set forth under McLendon. See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  Thus the Board remanded the claim so that the Veteran could be provided with a VA examination to determine the nature and etiology of his sleep apnea.

The remand instructions indicated the VA examiner was to opine as to whether it was at least as likely as not that the Veteran's current sleep apnea had its onset in service, or was otherwise the result of a disease or injury in service, including the Veteran's reported snoring and gasping for air in-service.  In the event the examiner found the Veteran's sleep apnea did not have its onset in service, the examiner was to provide an opinion as to whether it is at least as likely as not that the Veteran's diagnosed sleep apnea; (1) was caused by one of the Veteran's service-connected disabilities or any medications taken in connection therewith, or (2) was aggravated beyond the natural progression of the disease by one of the Veteran's service-connected disabilities or any medications taken in connection therewith. 
The examiner was asked to address the Veteran's lay statements and the statements from his wife and mother and March 2009 and February 2012 private opinions.  The examiner was to provide a thorough rationale for any opinion provided. 

In April 2014 the Veteran was afforded a VA examination.  The examiner did not address the March 2009 or February 2012 private opinions.  The examiner did not address the lay statements from the Veteran, the Veteran's wife, or his mother.  The examiner made no reference to whether it was likely the Veteran's diagnosed sleep apnea was caused by one of his service-connected disabilities or any medications taken in connection therewith, nor did the examiner comment on aggravation beyond the natural progression of the disease by one of the Veteran's service-connected disabilities or any medications taken in connection therewith.  

Accordingly, the Board finds the April 2014 VA opinion to be inadequate and an addendum opinion must be obtained. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  (Upon further review, the Board also observes that the Veteran's specific allegation is that his sleep apnea may be related to the medications he takes for his service connected disabilities and so the opinion sought should be limited to this extent.  Also, in light of the opinion provided, a specific opinion addressing whether the Veteran's sleep apnea is secondary to his service connected diabetes should be obtained.)


Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file, including this remand, to the April 2014 VA examiner (and if that original examiner is no longer available, then send the claims file to another examiner of similar background and experience) to provide an addendum opinion. 

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current sleep apnea had its onset in service, or is otherwise the result of a disease or injury in service, including the Veteran's reported snoring and gasping for air in-service.  In so opining, the examiner is asked to do the following:  (i) consider and discuss the Veteran's testimony provided in May 2013 and the lay statements from the Veteran's wife and mother dated in May 2013; and (ii) consider and discuss the March 2009 private treatment record and the February 2012 private opinion.

(b)  If the examiner finds the Veteran's sleep apnea did not have its onset in service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed sleep apnea: 

(1) was caused by his service-connected diabetes mellitus, or 

(2) was aggravated beyond the natural progression of the disease by his service-connected diabetes mellitus.  (If it is determined that aggravation exists, the examiner should identify the baseline level of severity of the symptoms prior to aggravation and the level of severity of symptoms due to service connected aggravation), or

(3) was caused by the medications taken in connection with the Veteran's service connected disabilities (ischemic heart disease, PTSD, irritable bowel syndrome with chronic diarrhea and diverticulitis, diabetes mellitus, peripheral neuropathy, and erectile dysfunction), or

(4) was aggravated beyond the natural progression of the disease by the medications taken in connection with the Veteran's service connected disabilities (ischemic heart disease, PTSD, irritable bowel syndrome with chronic diarrhea and diverticulitis, diabetes mellitus, peripheral neuropathy, and erectile dysfunction).  If it is determined that aggravation exists, the examiner should identify the baseline level of severity of the symptoms prior to aggravation and the level of severity of symptoms due to service connected aggravation.

The examiner is requested to provide a thorough rationale for any opinion provided. An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. 

2. After the development requested above has been completed to the extent possible, readjudicate the claim on appeal. If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and give him the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




